DETAILED ACTION
This Office action is in response to the application filed on July 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on July 28, 2021.  These drawings are accepted by the Examiner. 

Claim Objections
Claims 1, 2 and 5 are objected to because of the following informalities: 

Regarding to claim 1, it appears that “the first threshold” in line 29, should be “the first threshold S1”.  

Regarding to claim 1, it appears that “the reference current” in line 31, should be “the predetermined reference current”.  

Regarding to claim 2, it appears that “a first threshold S1” in line 6, should be “the first threshold S1”.  

Regarding to claim 5, it appears that “an output filter of the filtering assembly” in lines 5-6, should be “the output filter of the filtering assembly”.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 1, it is not clear the following:

The claim recites the limitation “the protective device comprising” (lines 26-29), and there is insufficient antecedent basis for the limitation “the protective device” in the claim.

It is not clear “to deliver a measurement representative of the instantaneous current delivered at the output of the power converter on a phase in the set of at least one phase” (lines 8-9), because it is not clear if this limitation refers to “a phase in the set of at least one AC phase” or if it refers to a different set of at least one phase.

It is not clear “when the absolute value of the measurement representative of the instantaneous output current and delivered by each sensor in the set of at least one sensor is less than or equal to a third threshold which is less than the first threshold and than the second threshold” (lines 26-29), because there is insufficient antecedent basis for the limitation “the second threshold” in the claim, also it is not clear if the “the first threshold” recited in the claim is the same as the previous “first threshold S1” mentioned in the claim, or if it is a different threshold.

It is not clear “when the absolute value of the measurement representative of the instantaneous output current and delivered by each sensor in the set of at least one sensor is less than or equal to a third threshold which is less than the first threshold and than the second threshold” (lines 35-38), because there is insufficient antecedent basis for the limitation “the second threshold” in the claim, also it is not clear if the “a third threshold” recited in the claim is the same as the previous “third threshold” mentioned in the claim, or if it is a different threshold, and also it is not clear if the “the first threshold” recited in the claim is the same as the previous “first threshold S1” mentioned in the claim, or if it is a different threshold.

Claims 2-5 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112, second paragraph for the reasons set above.

Regarding to claim 3, it is not clear what is meant by “wherein the protective device (CP) is configured to inhibit the commands generated by the control device as long as the absolute value of the measurement representative of one of the instantaneous currents is greater than a second threshold S2 which is less than the first threshold S1”, because it is not clear if the “second threshold S2” recited in the claim is the same as the previous “second threshold” mentioned in claim 1 (which is the claim that claim 3 depends from) or if it is a totally different threshold.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838